Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continuity/Reexam Information for 17/105376 
    
        
            
                                
            
        
    

Parent Data17105376, filed 11/25/2020 is a continuation of PCT/JP2020/020210 , filed 05/22/2020 PCT/JP2020/020210 Claims Priority from Provisional Application 62851880, filed 05/23/2019 Child Data17364445, filed on 06/30/2021 is a continuation of 17105376 , filed on 11/25/2020



Non-Final Office Action



Status of the claims
Claims 1-22 and 26 are pending.
Claims 14-21 were examined.
Claims 1-13, 22 and 26 were withdrawn as non-elected invention.
Claims 23-25 were cancelled. 
No claim is allowed. 











Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/30/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Response to Remarks

Applicant’s response to restriction requirement filed on 11/29/2021is acknowledged. Applicants elected group III, claims 14-21 without traverse.   Amendments in claims were entered. Claim 26 was not joined with group II because it was drawn to a stable pharmaceutical composition.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:

Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reasons apply:

Claim 14 is drawn to a crystal Form B being a mixture of crystal Form CO and crystal Form MN, and characterized by showing peaks at 5.9 +0.2,7.2+40.2,7.740.2, 11.140.2, 22.3402, and 24.6 + 0.2 as diffraction angles 20 in a powder X-ray diffraction spectrum.
Claim 15 is drawn to where crystal Form B of claim 14, wherein the crystal Form B is not hygroscopic.   Claim 16 is drawn to the crystal Form B of claim 14, wherein the crystal form is a physicochemically stable crystalline form.

Since all the claims 15-21 depend on claim 14 therefore, rejected for the same reasons as claim 14. 
	It is suggested to amend the claims to overcome this rejection.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Following reasons apply:

Specification does not describes the invention as claimed. Claim 14 is drawn to: Claim 14 is drawn to a crystal Form B being a mixture of crystal Form CO and crystal Form MN, and characterized by showing peaks at 5.9 +0.2,7.2+40.2,7.740.2, 11.140.2, 22.3402, and 24.6 + 0.2 as diffraction angles 20 in a powder X-ray diffraction spectrum.
Specification does not describe the claimed invention.  Specification does not describe crystal Form B being a mixture of crystal Form CO and crystal Form MN, no compound, solvents specific conditions were not in claim 14.   Showing peaks at 5.9 +0.2,7.2+40.2,7.740.2, 11.140.2, 22.3402, and 24.6 + 0.2 as diffraction angles 20 in a powder X-ray diffraction spectrum does not describe the compound or crystal form B. The crystal Form B being a mixture of crystal Form CO, and crystal Form MN does not describe or represent the invention. 

    PNG
    media_image1.png
    115
    640
    media_image1.png
    Greyscale
 Claim 15 is drawn to where crystal Form B of claim 14, wherein the crystal Form B is not hygroscopic.   Claim 16 is drawn to the crystal Form B of claim 14, wherein the crystal form is a physicochemically stable crystalline form.
	Specification describes that a cocrystal containing the 1'R-diastereomer and the 1'S-diastereomer of sofpironium bromide at a ratio of 1:3 (Form CO), a crystal mixture (for example, Form B) containing Form CO and a crystalline form of the 1'R-diastereomer (Form MN), and a method for preparing sofpironium bromide, which is suitable for manufacture of the crystal mixture are provided. Form CO and a crystalline form of sofpironium bromide containing Form (Abstract).  
	Instant specification discloses that prior art sofpironium bromide is prepared as the compound (I), i.e., a mixture of diastereomers (epimers), because the stereochemistry of the 1'-position cannot be controlled in the N-alkylation reaction. In addition, no references disclose nor suggest any crystalline form of sofpironium bromide, high-purity sofpironium bromide, and preparation methods thereof. [0010].
	Toth-Sarudi et al. (Preparation and biological effects of pure stereoisomeric novel soft anticholinergics Toth-Sarudy et al. (Preparation and biological effects of pure stereoisomeric novel soft anticholinergics (Pharmacies 61: 90-96, Volume 61, Number 2 (2006)), IDS dated 06/30/2021) It teaches that series of pure stereoisomeric soft glycopyrrolate. analogues 3, 4 and 5 was synthesized using chiral intermediates and by careful separation of the stereoisomers formed. The stereochemistry of the products was (2R, 1′R, 3′R) and the (2R, 1′S, 3′S) isomers were the compounds showing the highest receptor affinity. (Abstract).
Toth-Sarudy et al (06/30/2021IDS,).

    PNG
    media_image2.png
    179
    226
    media_image2.png
    Greyscale

Biological evaluation of the anticholinergic activity (2,2,1)

    PNG
    media_image3.png
    314
    613
    media_image3.png
    Greyscale

 Sofpironium bromide is a mixture of (2R, 3’R, 1’R)-3'-(2-cyclopentyl-2-hydroxy-2-phenylacetyl)-1'-(ethoxycarbonylmethyl)-1'-methylpyrrolidinium bromide represented by the following formula (I-a):

    PNG
    media_image4.png
    176
    451
    media_image4.png
    Greyscale

 
    PNG
    media_image5.png
    183
    435
    media_image5.png
    Greyscale

	It appears that the compounds are stereoisomers and not co-crystals as described.  Specification describes stereoisomers Ia and Ib.  Specification described that these isomers were known but were not crystallized.  It does not describe how it forms as co-crystal.   
	Specification describes crystalline form that is a cocrystal of the compound (I) (sofpironium bromide) represented by the formula (I), comprising the compound (I-a) represented by the formula (I-a) and the compound (I-b) represented by the formula (I-b) at a ratio of 1:3. [0041].It appears that sofpironium bromide was made and it was crystallized. The crystallized form usually contain S and R-diastereomers.  
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification as claimed.  The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention.  The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 	Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support for the claimed invention.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
Applicants should amend the claims to overcome the rejection. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SABIHA N QAZI/Primary Examiner, Art Unit 1628